Citation Nr: 0838032	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  03-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to March 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to December 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2004, the veteran 
testified at a videoconference hearing before the 
undersigned; a transcript of this hearing is of record.  In 
an August 2005 decision, the Board granted a "staged" 
increased rating of 70 percent for PTSD effective March 2, 
2005.  The veteran appealed the matter of entitlement to a 
rating in excess of 50 percent for PTSD prior to March 2, 
2005.  In a July 2007 memorandum decision, the United States 
Court of Appeals for Veterans Claims (Court) vacated that 
part of the Board's decision that denied a rating in excess 
of 50 percent for PTSD prior to March 2, 2005, and remanded 
it for readjudication.  In June 2008, the Board referred the 
case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the period prior to March 2, 2005, symptoms of the 
veteran's PTSD were reasonably shown to have produced 
occupational and social impairment with deficiencies in most 
areas; total occupational and social impairment due to 
symptoms of PTSD was not shown.


CONCLUSION OF LAW

A 70 percent rating (but no higher) is warranted for the 
veteran's PTSD prior to March 2, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claims decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the matter of the rating for PTSD prior to March 2, 
2005, the appeal is from the initial rating assigned with a 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman, 19 Vet. 
App. 473, 490-91 (2006).  The veteran is exercising his right 
to appeal the rating assigned.  A March 2003 statement of the 
case (SOC) and April 2003 and June 2004 supplemental SOCs 
(SSOCs) properly provided the veteran with notice of the 
criteria for rating PTSD, and further notice on the 
downstream issue of an increased initial rating, including of 
what the evidence showed, and why the current rating was 
assigned.  An April 2005 SSOC readjudicated the matter after 
the veteran had opportunity to respond.  He is not prejudiced 
by this process; notably, he does not allege that notice in 
this case was less than adequate or that he is prejudiced by 
any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 
(2008).  VA's duty to notify is met.  

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  The veteran has not identified 
any pertinent evidence that remains outstanding.  The veteran 
underwent VA examinations in February 2002 and March 2004.  
Furthermore, in July 2008 the Board obtained a VHA medical 
advisory opinion in this matter.  By a July 2008 letter, the 
appellant and his representative were notified of the opinion 
and provided with a copy.  They were notified that they had 
60 days from the date of the letter to submit any additional 
evidence or argument in support of the veteran's claim.  No 
additional evidence was submitted.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of this 
claim.

II.  PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

PTSD warrants a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating is warranted for PTSD where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for PTSD 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a). The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  A GAF score of 21 to 30 is indicative 
of behavior which is "considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g, stays in bed all day; no 
job, home, or friends)."  A GAF scores of 31 to 40 indicates 
that the examinee has "some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."  A score of 41-50 is assigned where there 
are, "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A score of 51-60 
is appropriate where there are, "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Id.

A February 2001 VA outpatient treatment record reveals that 
the veteran presented with problems including nightmares and 
flashbacks that were becoming more severe.  It was noted that 
he had never seen a psychiatrist before and had never been a 
patient in a psychiatric hospital.  Examination revealed that 
he was oriented to time, place, and person.  Long and short 
term memory appeared intact.  He denied hallucinations and 
delusions.  He reported experiencing flashbacks and 
nightmares which were getting worse.  There was no suicidal 
or homicidal ideation.  The diagnosis was PTSD.  The present 
GAF score was 35 and the best GAF score in the last year was 
65.  Serzone was prescribed.

An April 2001 record indicates that the veteran never 
received Serzone because of its interaction with his other 
medications.  Continued flashbacks and nightmares were 
reported.  The diagnoses were PTSD and insomnia; Trazodone 
was prescribed.

In August 2001 the veteran was seen with complaints of 
flashbacks and nightmares.  He reported that he only got 
three hours sleep at night and that his wife was afraid of 
him.

On a February 2002 VA examination for PTSD, the veteran 
reported symptoms of combat hallucinations while sleeping, 
but not while awake.  His wife stated that he was nervous and 
jumpy.  It was noted that he had worked in a number of 
professions and retired at age 57.  He was presently in his 
5th marriage, which began in 1979 and was going fine.  The 
veteran stated that his wife would not sleep with him because 
he had nightmares, yelled, and waved his arms in his sleep.  
The veteran lived with his wife and mother-in-law.  Mental 
status examination revealed no impairment of thought process 
or communication, no delusions, and no hallucinations.  The 
veteran appeared very nervous, but was neatly and cleanly 
dressed.  He was not suicidal or homicidal.  He was able to 
maintain personal hygiene but had some difficulty with other 
basic activities of daily living.  The veteran was oriented 
to person, place, time, and situation.  Long term memory was 
good, but some difficulty with short term memory was noted.  
He had no obsessive or ritualistic behavior, and his speech 
was goal-oriented and logical with good tone and rhythm.  He 
did have panic attacks, reported to last maybe a minute and 
occur about twice yearly.  He felt anxious, but not 
depressed.  He denied any impulse control problems.  He had 
sleep problems, including difficulty falling asleep and 
nightmares of WWII.  He was frequently awakened and only got 
3-4 hours of sleep at night.  He was easily angered.  His 
energy level was fair, and it was noted that he enjoyed life 
and did not tend to worry.  Restlessness and difficulty 
concentrating were noted.  He had the ability to abstract and 
conceptualize well.  Perception was normal.  Judgment was 
good.  Coordination was good.  The veteran was functioning on 
an average intellectual level.  He had no signs or symptoms 
of psychosis, and comprehension, in general, was good.  The 
examiner noted the following symptoms: intrusive memories of 
WWII during the day and especially at night; distressing 
nightmares about 3-4 times per week; nervousness and 
jumpiness such that loud noises and backfires will cause him 
to start to shake; difficulty falling asleep; outbursts of 
anger; difficulty concentrating; and an exaggerated startle 
response.  The examiner stated that the veteran showed a 
history of fair to poor social functioning seen in people 
with PTSD and that he described many of the symptoms of PTSD.  
These symptoms had caused problems with his 5th wife, and led 
to divorces in the past.  The veteran had no close friends 
and did everything with his wife, or did nothing at all.  The 
diagnosis was PTSD, and the GAF due to PTSD was 42.  The 
prognosis was poor.

In a July 2002 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent rating 
effective October 30, 2000.

In his August 2002 notice of disagreement, the veteran 
asserted that his PTSD was getting worse.  He stated that it 
had become harder for his wife to deal with him, that his 
judgment had deteriorated, and that he tended to wander from 
the home and get lost.  He forgot many things and became 
moody, had recently terminated a friendship of 35 years, and 
had become a burden on his family.

VA outpatient treatment records dating from January 2002 
through March 2003 show ongoing treatment for psychiatric 
problems.  In January, July, and December 2002, the veteran 
reported flashbacks and nightmares.

In a January 2003 statement, the veteran indicated that his 
psychiatric condition had grown worse and that the mental 
health doctor at the Las Vegas VAMC had to increase his 
medication.

In a February 2003 statement, the veteran's wife indicated 
that his condition deteriorated in the last few months, and 
that she was sometimes fearful of his erratic behavior.  
During his sleep he talked, yelled, kicked his feet and legs, 
and waved his arms.  She noted that he had constant mood 
swings and had a hard time dealing with most people.  She 
stated that he frequently became lost when he was far from 
home, and that his actions caused him to lose several of his 
very close friends of many years.  She related that she 
bathed, shaved, and dressed him, and drove him because he 
could no longer drive.  Psychiatric symptoms included: a 
short temper; difficulty sleeping; obsession with the air in 
the car tires, which he checked two or three times a week; 
and forgetfulness in his purchases (he has bought six 
televisions and four air compressors).

A May 2003 VA outpatient treatment record indicated that the 
veteran was seen for his PTSD and Alzheimer 's disease.  It 
was noted that the veteran was becoming more and more 
dependent on his wife.  She dressed him and had to make sure 
that he did not get out of the garden and get lost.  Findings 
included depressed mood, blunted affect and trouble sleeping.  
It was noted that the veteran appeared well groomed and cared 
for by his wife who is devoted to him.

In a July 2003 statement the veteran's wife reported that the 
veteran's PTSD symptoms were growing worse.  She stated that 
she had to lock gates on their property because the veteran 
wandered off.  She had found the veteran several blocks from 
home and unable to find his way home.  She reported that they 
took away the veteran's gun and would not let him drive.  She 
noted that she could not leave him at home alone.  She noted 
that he was terrified of fire, that he gave away his barbecue 
equipment, and that he placed a fire extinguisher in every 
room in the house.  The veteran's wife indicated that he had 
stopped seeing friends and had stopped exercising.  He only 
sat around watching television.

A November 2003 VA outpatient treatment note showed that the 
veteran was seen for Alzheimer's Dementia.  The veteran and 
his wife both stressed how much worse the veteran's mental 
problems had become since the last visit.  It was noted that 
the veteran did not do anything any more and that he shook a 
lot.  The veteran's wife had to watch the veteran or hire 
someone to care for him when she went out.

On VA mental status examination in December 2003, it was 
noted that the veteran was alert and attentive and oriented 
times three.  He was cooperative and reasonable with 
appropriate grooming.  Speech was normal in rate and rhythm.  
Language was intact.  Mood was anxious and affect was 
congruent with mood.  Flashbacks were noted.  Thought 
processes were normal and coherent.  There was no unusual 
thought content and no suicidal or violent ideation.  He had 
good insight and judgment.  Memory was intact.  Symptoms 
included intrusive and distressing thoughts or images, 
disturbing dreams, nightmares, sleep disturbance, 
irritability, and avoidance of thoughts, feelings, or 
conversations of war.  The GAF score was 35.

On VA examination in March 2004, the veteran's wife noted 
that the veteran's PTSD symptoms had grown worse.  Mental 
status examination revealed no impairment of thought process 
or communication, and no delusions or hallucinations.  The 
veteran had good grooming and hygiene.  His mood was 
appropriate to thought content.  The veteran was not 
homicidal or suicidal.  He had difficulty maintaining 
personal hygiene and other basic activities of daily living 
due to physical problems.  He was oriented to person, place, 
time, and situation.  His long term memory was good, and 
short term memory and immediate recall were also noted to be 
good.  There were no obsessive or ritualistic behaviors.  
Speech was goal oriented and logical with good tone and 
rhythm.  There were no panic attacks.  The veteran described 
his mood as okay most of the time but noted that he flew off 
the handle and exploded quickly at times.  There was no 
impaired impulse control.  He had difficulty getting to sleep 
at night.  He was able to abstract and conceptualize well.  
Comprehension was good, perception was normal, and 
coordination was good.  There were no signs or symptoms of a 
psychosis.  There was no organic brain syndrome and no 
dementia.  Judgment and insight were good.  It was noted that 
the veteran had vivid intrusive memories about WWII.  He had 
dreams he tried not to think about and avoided situations 
that raised WWII memories.  He had few interests in life, was 
detached from people, and had no friends.  He had difficulty 
falling asleep, outbursts of anger, difficulty concentrating 
at times and an exaggerated startle response.  The examiner 
noted that the veteran continued to have symptoms of PTSD 
that were at the same level as on 2002 examination.  She also 
reported that the veteran showed the same degree of good 
mental ability as in 2002.  The diagnosis was PTSD, and the 
GAF score assigned was 42.  The examiner stated that the 
memory loss and confusional/dissociative states described in 
the veteran's letters and in his claims file were not due to 
PTSD or to dementia, but were typical of those sometimes 
seen, especially in older people, with benzodiazepines and 
narcotics.  It was recommended that these medications be 
stopped.  In her summary, the VA psychiatrist stated that the 
veteran continued at the same level of functioning with 
regard to PTSD and its symptoms as two years ago.  She noted 
no improvement and no deterioration.

In his July 2004 hearing, the veteran and his wife testified 
regarding his PTSD.  He reported nightmares, increased 
intrusive memories while sleeping, mood swings, and an 
inability to get along with people.  He denied suicidal and 
homicidal ideation. He stated that he had no social life 
other than interaction with his wife.  His wife testified 
that he became very irritated and "blew up" on a daily basis.  
She reported that she had to care for him 24/7.  It was noted 
that in the last six to eight months, he had started hearing 
footsteps, voices of buddies that had passed away, and 
knocking on doors.  The veteran noted that he was receiving 
ongoing treatment for his PTSD.

Pursuant to the Board's referral of this case for a VHA 
medical advisory opinion, a VA psychiatrist reviewed the 
veteran's claims files and responded to the following 
questions posed by the Board: 

1.  For the period from October 30, 2000 
through March 1, 2005, comment as to the 
veteran's psychiatric symptoms and 
specifically distinguish between those 
attributed to his PTSD versus any due to 
Alzheimer's.  If the mental illnesses are 
so intertwined that such distinctions are 
not possible, please so indicate. 

2.  What is the significance of the 
assigned GAF scores (in February 2001, 
February 2002, December 2003, January 
2004 and March 2004), specifically, are 
they consistent with the findings 
reported?

3.  As shown in the record, do the GAF 
scores assigned reflect the true extent 
of the "average impairment of earning 
capacity" and/or "occupational and 
social impairment" resulting from 
symptoms of the veteran's service-
connected PTSD alone (as distinguished 
from other non-service-connected 
psychiatric disorders, to include 
Alzheimer's dementia)?  

In July 2008 the VA psychiatrist reviewed the veteran's 
claims file and stated, with regard to the first question 
above:

His primary problem has been nightmares, 
vigilance, difficulty sleeping and 
anxiety.  There was some question, I 
believe it was in 2003, that the 
[veteran] developed dementia because he 
has been found by his wife that he had 
wandered down the street and was 
confused.  It turns out that was 
attributed to overuse of benzodiazepine 
medications causing delirium.  The 
[veteran] likely does not have Alzheimer 
(sic) disease because most of his general 
medical notes, as well as psychiatric 
notes throughout the years in question, 
have noted that the [veteran] is alert 
and oriented without signs of cognitive 
impairment and that they have found him 
consistently able to manage his benefits.  
Therefore, my conclusion from looking at 
the chart is that his symptoms are 
primarily post-traumatic stress disorder.  
I seriously doubt that he has Alzheimer 
(sic) disease and what cognitive 
impairments he does have were likely age 
related and medication related.

With regard to the second question above, the VA psychiatrist 
stated:

The note from December 2003 was 
apparently an admitting note for some 
sort of post-traumatic stress disorder 
inpatient psychiatric service.  That 
admitting score was 35, and that is 
certainly consistent with someone who 
needs a hospitalization.  A follow-up 
note in March 2004 indicated that the 
[veteran] was alert and oriented without 
signs of dementia and gave him a [GAF] 
score of 42, and that seems perhaps a bit 
low relative to the fact that he was 
outpatient and apparently was noted to be 
doing reasonably well.  

In January 2004, he has another [PTSD] 
evaluation.  Again, he was diagnosed with 
a GAF [of] 42.  That is likely soon after 
his discharge from the hospital, and that 
is likely consistent for that period of 
time.  The notes from February 2002 
indicated a [GAF] of 42 as well.  That 
has been a consistent assignment of [GAF] 
functioning for this [veteran].  The 
significance basically is that he 
apparently is somebody who does not like 
to leave the home, and they feel that 
this is [sic] significantly impacted his 
level of functioning.  I think most of 
his [GAF] scores appear to be consistent 
with the findings.  I only found one that 
seems to [sic] somewhat inconsistent.

With regard to the last question above, the VA psychiatrist 
stated:

As shown in the record, the [GAF] scores 
assigned reflect the true extent of the 
"average impairment" and/or "average 
occupation and social impairment" 
resulting from the symptoms of the 
[veteran's] service-connected [PTSD] 
alone as distinguished from nonservice-
connected psychiatric illness or 
Alzheimer [sic] dementia.  As noted, I 
seriously doubt that the [veteran] has 
Alzheimer [sic], from what I can 
ascertain, and the evaluations look like 
to me they are quite thorough.  It is my 
opinion that his [GAF] scores were based 
primarily on the psychiatric symptoms, 
but it appeals that they also were taking 
into account the fact that he had chronic 
medical problems as well.

The Board finds that the veteran's PTSD disability picture 
most nearly approximates the criteria for a 70 percent rating 
for the entire period prior to March 2, 2005, and that such 
rating is warranted.  See Fenderson, supra.  See also 38 
C.F.R. § 4.7.  The record reflects that for the period at 
issue, veteran had PTSD-related deficiencies as to work, 
family relations, thinking, judgment, and mood.  His symptoms 
have included: obsessional rituals (checking the air in his 
tires as noted in February 2003); neglect of personal 
appearance and hygiene to the point that his wife had to take 
care of these things for him; and an inability to establish 
and maintain effective relationships with anyone other than 
his wife.  In other words, deficiencies in most areas are 
reasonably shown.  Furthermore, in July 2008, the VHA expert 
reviewed the medical evidence of record and opined that a GAF 
score of 42 had been a "consistent assignment of [GAF] 
functioning" for the period at issue.  As noted above, a 
score of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  While there is no strict correlation 
between GAF scores and any particular disability rating, the 
Board finds that a score of 41-50 is more serious than the 
"reduced reliability" contemplated by a 50 percent rating and 
more closely approximates the "deficiencies in most areas" 
contemplated by the 70 percent disability rating.

The Board has considered whether the next higher (100 
percent) rating might be warranted for the period prior to 
March 2, 2005.  As noted above, the veteran was assigned GAF 
scores of 35 in February 2001 and December 2003.  However, 
the clinical findings noted and history elicited in the 
course of the evaluations when these scores were assigned do 
not appear to correspond to the type of symptoms associated 
with GAF scores of 30-42, under DSM-IV ("some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work)").  
However, the fact remains that on these dates the veteran was 
alert and oriented times three, he denied hallucinations and 
delusions, speech was normal in rate and rhythm, and thought 
processes were normal and coherent.  Moreover, for the period 
at issue, total occupational and social impairment due to 
PTSD symptoms such as gross impairment of thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to perform tasks of 
daily living, disorientation as to time, place, person, or 
persistent danger of hurting self or others, or other 
symptoms of like gravity is not shown.  Specifically, the 
medical evidence of record consistently shows that for the 
period at issue, the veteran denied delusions or 
hallucinations for the period at issue, and VA examiners 
found that the veteran was oriented times three with no 
impairment of thought processes or communication, no memory 
loss, and no suicidal or homicidal ideation.  Therefore, the 
Board finds that a 100 percent rating is not warranted.  
Rather, the clear preponderance of the evidence indicates 
that the reported psychiatric symptoms are most consistent 
with a 70 percent rating. 

In summary, the overall weight of the evidence establishes 
that a 70 percent (but no higher) rating is warranted for the 
veteran's PTSD for the period prior to March 2, 2005.





ORDER

A 70 percent, but no higher, rating is granted for the 
veteran's PTSD prior to March 2, 2005, subject to the 
regulations governing payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


